Order filed February 14, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00051-CV
                                   ____________

                        JOHN W. O'DOWD, Appellant

                                         V.

                  ANCORIAN PROPERTIES, LLC, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-54174

                                    ORDER

      The notice of appeal in this case was filed January 14, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before February 28, 2019. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM